Exhibit 10.82

CONSENT AND WAIVER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS CONSENT AND WAIVER TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of October 31, 2007 (this "Waiver"), is by and among BUTLER SERVICE GROUP, INC.,
a New Jersey corporation ("the "Borrower"), certain financial institutions party
to the Credit Agreement referred to below (the "Lenders"), and GENERAL ELECTRIC
CAPITAL CORPORATION, in its capacity as agent for the Lenders ("Agent").

BACKGROUND

A.           Borrower, the Lenders, Agent and the other Credit Parties signatory
thereto, are parties to that certain Third Amended and Restated Credit
Agreement, dated as of August 29, 2007 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the "Credit Agreement").

B.            Borrower has requested the Agent and Lenders to enter into this
Waiver in order to waive compliance with certain provisions of the Credit
Agreement, and the Lenders are agreeable to the same subject to the terms and
conditions set forth herein.

AGREEMENT

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

SECTION 1.      DEFINED TERMS. Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings given to them in the Credit Agreement.

SECTION 2.      CONSENT. Agent and Requisite Lenders hereby consent to the
Borrower not furnishing to Agent (i) the annual Financial Statements,
certifications, statements, reports, letters and other documentation required by
Section 4.1(a) and clause (q) of Annex E of the Credit Agreement for the Fiscal
Year ended December 31, 2006 (the "Audited Financials") and (ii) the Officer's
Certificate required by clause (d)(v) of Annex E of the Credit Agreement to be
delivered concurrently with such Audited Financials (the "Officer's
Certificate"), in each case, on or prior to November 1, 2007; provided, that the
Audited Financials and the Officer's Certificate are furnished by the Borrower
to Agent on or before November 30, 2007.

SECTION 3.      WAIVER. Agent and Requisite Lenders hereby waive any Default or
Event of Default under Section 8.1(c) or 8.1(e) of the Credit Agreement solely
to the extent that such Default or Event of Default is due to the failure of the
Company to timely deliver (i) the Officer's Certificate and the Audited
Financials pursuant to the terms of the Credit Agreement and/or (ii) the Audited
Financials and any related officer's certificates required under any other
document to be delivered concurrently therewith pursuant to the terms of any
other document evidencing or securing Indebtedness; provided, that such waiver
shall cease to be effective and such Defaults and Events of Default shall be
reinstated if Company has not furnished to Agent by November 30, 2007 (a) the
Audited Financials and (b) the Officer's Certificate stating that no Default or
Event of Default is continuing after giving effect to this Waiver and delivery
of the Audited Financials.

 

--------------------------------------------------------------------------------

 

SECTION 4. EXPENSES. Borrower hereby reconfirms its obligations pursuant to
Sections 1.9 and 11.3 of the Credit Agreement to pay and reimburse Agent, for
itself and Lenders, for all reasonable costs and expenses (including, without
limitation, reasonable fees of Agent’s counsel) incurred in connection with the
negotiation, preparation, execution and delivery of this Waiver and all other
documents and instruments delivered in connection herewith.

SECTION 5.       CONDITIONS PRECEDENT TO EFFECTIVENESS. This Waiver shall become
effective upon the date (the "Effective Date") that each of the following
conditions has been satisfied:

(a)           Waiver. Borrower, Agent and the Requisite Lenders shall have
executed and delivered five (5) original copies of this Waiver.

(b)           No Defaults. No Default or Event of Default under the Credit
Agreement (after giving effect to this Waiver) shall have occurred and be
continuing.

(c)           Representations and Warranties. The representations and warranties
of each Borrower contained in this Waiver, the Credit Agreement (after giving
effect to this Waiver) and the other Loan Documents shall be true and correct on
and as of the Effective Date, except that any such representation or warranty
which is expressly made only as of a specified date need be true only as of such
date.

(d)           Other. Receipt by Agent or Lenders of such other documents,
instruments and certificates as Agent or Lenders shall have reasonably
requested, including, without limitation, a waiver under the Second Lien Credit
Agreement in form and substance acceptable to the Agent.

SECTION 6.      REPRESENTATIONS AND WARRANTIES. To induce Agent and Requisite
Lenders to enter into this Waiver, the Borrower makes the following
representations and warranties to Agent and Lenders:

(a)           The Borrower (i) has full corporate (or equivalent) power and
authority to enter into this Waiver and perform its obligations hereunder in
accordance with the provisions hereof, (ii) this Waiver has been duly authorized
(by all necessary or proper corporate and shareholder action), executed and
delivered by the Borrower and (iii) this Waiver constitutes the legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except to the extent that such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or law).

(b)           The Borrower represents and warrants that the following statements
are true and correct, in each case after giving effect to this Waiver:

(i)           The representations and warranties of the Borrower contained in
this Waiver, the Credit Agreement and the other Loan Documents are true and
correct as of the Effective Date, except that any such representation or
warranty which is expressly made only as of a specified date need be true only
as of such date.        

 

(ii)

No Default or Event of Default has occurred and is continuing.

 

--------------------------------------------------------------------------------

 

 

SECTION 7.

REFERENCES TO AND EFFECT ON THE CREDIT AGREEMENT.

(a)           On and after the Effective Date each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof," "herein," or words of like
import, and each reference to the Credit Agreement in the Loan Documents and all
other documents (the "Ancillary Documents") delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement giving
effect to this Waiver.

(b)           The Credit Agreement and the Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.

(c)           Except as expressly set forth herein, the execution, delivery and
effectiveness of this Waiver shall not operate as a waiver of any right, power
or remedy of the Lenders or Agent under the Credit Agreement or the Loan
Documents.

SECTION 8.       EXECUTION IN COUNTERPARTS. This Waiver may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.

SECTION 9.     GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY, AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 10.     HEADINGS. Section headings in this Waiver are included herein
for convenience of reference only and shall not constitute a part of this Waiver
for any other purposes.

 

[signature page follow]

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective officers thereunto duly authorized as of the date
above first written.

BUTLER SERVICE GROUP, INC.

 

 

By: /s/ Mark Koscinski

 

Name: Mark Koscinski

 

Title: Senior Vice President - Finance

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent and Lender

 

By:________________________________

 

Name:______________________________

 

Title:_______________________________

 

 

 